                                     Case 3:18-cv-08355-SMB Document 1 Filed 12/17/18 Page 1 of 8




                            1   Jeffrey S. Hunter, #024426
                                RENAUD COOK DRURY MESAROS, PA
                            2   One North Central, Suite 900
                                Phoenix, Arizona 85004-4417
                            3   Telephone: (602) 307-9900
                                Facsimile: (602) 307-5853
                            4   Attorneys for CVS Health Corporation
                                and CVS Pharmacy, Inc.
                            5
                                E-mail: docket@rcdmlaw.com
                            6           jhunter@rcdmlaw.com
                            7                                UNITED STATES DISTRICT COURT
                            8                                    DISTRICT OF ARIZONA
                            9   Drake Louks, individually and for all                     Case No. ___         __
                           10   wrongful death beneficiaries of Albert G.
                                Baca,                                             DEFENDANTS CVS HEALTH
                           11                              Plaintiff,              CORPORATION AND CVS
                                                                                 PHARMACY, INC.’S NOTICE OF
                           12   v.                                                REMOVAL OF CIVIL ACTION
                           13   CVS Health Corporation; CVS Pharmacy,              (Arizona Superior Court, County of
                                INC.; ABC Businesses I-V,                                  Coconino, Case No.
                           14                                                             S0300CV201800471)
                                                              Defendants.
                           15
                           16
                           17          TO THE CLERK OF THE UNITED STATES DISTRICT COURT OF THE
                           18   DISTRICT OF ARIZONA:
                           19          PLEASE TAKE NOTICE that Defendants CVS Health Corporation, which was
                           20   erroneously sued and served instead of the correct entity, Arizona CVS Stores, L.L.C.,
                           21   and CVS Pharmacy, Inc. (hereinafter, “Defendants”), by and through undersigned
                           22   counsel, hereby remove this state court action described below from the Superior Court
                           23   of the State of Arizona in and for the County of Coconino to this United States District
                           24   Court for the District of Arizona pursuant to 28 U.S.C. §§ 1332(a), 1441(a)-(b) and 1446,
                           25
                                FED.R.CIV.P. 11, and LRCiv 3.6. Defendants provide the following “short and plain
                           26
                                statement of the grounds of removal” pursuant to 28 U.S.C. § 1446(a).
                           27
      LAW OFFICES
 RENAUD COOK               28   (Page 1, S0300CV201800471)                    3076-0055                      3786910_1.docx
DRURY MESAROS
  ONE NORTH CENTRAL
       SUITE 900
   PHOENIX, AZ 85004
TELEPHONE (602) 307-9900
FACSIMILE (602) 307-5853
                                      Case 3:18-cv-08355-SMB Document 1 Filed 12/17/18 Page 2 of 8




                            1   I.     THE STATE COURT ACTION
                            2          1.      On October 2, 2018, Plaintiff Drake Louks (hereinafter, “Plaintiff”) filed
                            3   his operative First Amended Complaint entitled Drake Louks, individually and for all
                            4   wrongful death beneficiaries of Albert G. Baca v. CVS Health Corporation; CVS
                            5   Pharmacy, Inc.; ABC Businesses I-V, Case No. S0300CV201800471, in the Superior
                            6   Court of the State of Arizona in and for the County of Coconino. A true and correct copy
                            7   of the state court’s most recent version of the docket, the Summons and the operative
                            8   First Amended Complaint are attached hereto as Exhibit A. The allegations of the
                            9   operative First Amended Complaint are incorporated herein by reference without
                           10
                                admitting the truth of the same. Defendants have filed a declaration/verification that the
                           11
                                documents contained in Exhibit A constitute true and complete copies of the same filed
                           12
                                in the state court. The Declaration of Jeffrey S. Hunter verifying the same is attached
                           13
                                hereto as Exhibit F.
                           14
                                II.    THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE MET
                           15
                                       2.      On November 26, 2018, Plaintiff served the Summons and First Amended
                           16
                                Complaint on CVS Health Corporation, which was erroneously sued and served instead
                           17
                                of the correct entity, Arizona CVS Stores, L.L.C., and CVS Pharmacy, Inc. Pursuant to
                           18
                                28 U.S.C. §1446(a), true and correct copies of the Summons and First Amended
                           19
                                Complaint are attached hereto as Exhibit A. Based on the allegations in the First
                           20
                           21   Amended Complaint, discussed below, the pharmacy at issue in Plaintiff’s First

                           22   Amended Complaint, identified as “CVS Health Corporation; CVS Pharmacy, Inc.”

                           23   located at 3506 E. Route 66, Flagstaff, Arizona, is actually owned and operated by

                           24   Arizona CVS Stores, L.L.C., a limited liability company organized under the laws of the
                           25   State of Arizona whose sole member is CVS RS Arizona, L.L.C., an Arizona limited
                           26   liability company whose sole member is CVS Pharmacy, Inc., a Rhode Island corporation
                           27   with its principal place of business, headquarters, and center of direction, control, and
      LAW OFFICES
 RENAUD COOK               28   (Page 2, S0300CV201800471)                    3076-0055                       3786910_1.docx
DRURY MESAROS
  ONE NORTH CENTRAL
       SUITE 900
   PHOENIX, AZ 85004
TELEPHONE (602) 307-9900
FACSIMILE (602) 307-5853
                                       Case 3:18-cv-08355-SMB Document 1 Filed 12/17/18 Page 3 of 8




                            1   coordination in Woonsocket, Rhode Island. True and correct copies of Defendants’
                            2   corporate profiles with the State of Arizona are attached hereto as Exhibits C-E. The
                            3   Declaration of Thomas S. Moffatt confirming the same is attached hereto as Exhibit B.
                            4           3.     Removal is timely. Defendants have removed this action within 30 days
                            5   after receipt of a copy of the operative First Amended Complaint pursuant to 28 U.S.C. §
                            6   1446(b).
                            7           4.     Venue is proper. Plaintiff filed the state court action in the Superior Court
                            8   of the State of Arizona in and for the County of Coconino. Venue, therefore, properly lies
                            9   in the United States District Court for the District of Arizona pursuant to 28 U.S.C. §
                           10
                                1441(a).
                           11
                                        5.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being
                           12
                                served on Plaintiff’s counsel and a copy is being filed with the Clerk of the Superior
                           13
                                Court in Coconino County, Arizona, where the state court action was commenced.
                           14
                                III.    THIS COURT HAS SUBJECT MATTER JURISDICTION PURSUANT TO
                           15           28 U.S.C. §§ 1332(A) AND 1441(A)-(B)
                           16           6.     This Court has original subject matter jurisdiction over this action pursuant
                           17   to 28 U.S.C. §§ 1332(a) and 1441(a)-(b) because the action is a civil action between
                           18   citizens of different states and the amount in controversy exceeds $75,000, exclusive of
                           19   interest and costs.
                           20                  A.     The Parties Are Diverse
                           21           7.     Diversity between the Plaintiff and Defendants existed at the time the First
                           22
                                Amended Complaint was filed and continues to exist as of the date of this instant
                           23
                                removal.
                           24
                                        8.     Plaintiff alleges that his decedent son Albert G. Baca (hereinafter,
                           25
                                “Decedent”) “was killed in a single-vehicle crash in Coconino County on September 22,
                           26
                                2016.” [See First Amended Complaint, Exhibit A at ¶ 2]. Plaintiff alleges that
                           27
      LAW OFFICES
                                Defendants are “foreign corporation[s] doing business in Coconino County.” [See id. at
 RENAUD COOK               28   (Page 3, S0300CV201800471)                      3076-0055                       3786910_1.docx
DRURY MESAROS
  ONE NORTH CENTRAL
       SUITE 900
   PHOENIX, AZ 85004
TELEPHONE (602) 307-9900
FACSIMILE (602) 307-5853
                                     Case 3:18-cv-08355-SMB Document 1 Filed 12/17/18 Page 4 of 8




                            1   ¶¶ 7-8]. Plaintiff alleges that Defendants “own[] or operate[] a CVS Pharmacy store at
                            2   3506 E. Route 66, Flagstaff, Arizona[.]” [See id. at ¶ 9]. Plaintiff alleges that Defendants
                            3   owed Decedent “a duty to exercise the degree of skill, care, and learning that any
                            4   reasonable and prudent pharmacist or pharmacy would exercise in Arizona.” [See id. at ¶
                            5   14]. Based on this information, Defendants reasonably believe that at the time Plaintiff
                            6   filed its First Amended Complaint, Plaintiff was and remains a citizen of Arizona. See 28
                            7   U.S.C. § 1446(c)(2)(B).
                            8          9.      Defendants are now, and were at the time that Plaintiff filed the First
                            9   Amended Complaint, citizens of a state other than Arizona within the meaning of 28
                           10
                                U.S.C. § 1332(c)(1). See Exhibits B-D attached hereto.
                           11
                                       10.     Defendant CVS Pharmacy, Inc. is a foreign corporation incorporated under
                           12
                                the laws of the State of Rhode Island with its principal place of business, headquarters,
                           13
                                and center of direction, control, and coordination in Woonsocket, Rhode Island. See
                           14
                                Exhibit B at ¶ 2; Exhibit C.
                           15
                                       11.     Arizona CVS Stores, L.L.C., which was erroneously sued and served as
                           16
                                CVS Health Corporation in this matter, is now, and was at the time that Plaintiff filed the
                           17
                                First Amended Complaint, a limited liability company organized under the laws of and
                           18
                                incorporated in the State of Arizona. See Exhibit B at ¶ 3; Exhibit D attached hereto.
                           19
                                However, a limited liability company is a citizen of the same state or states as its
                           20
                           21   owners/members. See Americold Realty Tr. v. Conagra Foods, Inc., 136 S.Ct. 1012, 1013

                           22   (2016). In this case, Arizona CVS Stores, L.L.C. has a sole member – CVS RS Arizona,

                           23   L.L.C, an Arizona limited liability company whose principal place of business and

                           24   headquarters are in Rhode Island, and whose sole member is CVS Pharmacy, Inc. Again,
                           25   CVS Pharmacy, Inc. is a corporation incorporated under the laws of the State of Rhode
                           26   Island with its principal place of business, headquarters, and center of direction, control,
                           27   and coordination in Woonsocket, Rhode Island. See Exhibit B at ¶¶ 2-4; Exhibits C-E
      LAW OFFICES
 RENAUD COOK               28   (Page 4, S0300CV201800471)                     3076-0055                        3786910_1.docx
DRURY MESAROS
  ONE NORTH CENTRAL
       SUITE 900
   PHOENIX, AZ 85004
TELEPHONE (602) 307-9900
FACSIMILE (602) 307-5853
                                     Case 3:18-cv-08355-SMB Document 1 Filed 12/17/18 Page 5 of 8




                            1   attached hereto. Therefore, Arizona CVS Stores, L.L.C. is a citizen of the State of Rhode
                            2   Island, and not a citizen of the State of Arizona, per 28 U.S.C. § 1329(a). See id.
                            3          12.     As of this date, no other named Defendants have been served in this
                            4   matter. See Destino v. Reiswig, 630 F.3d 952, 957 (9th Cir. 2011) (holding that consent to
                            5   remove is not required by defendants not yet served).
                            6          13.     Further, in determining whether a civil action is removable on the basis of
                            7   diversity jurisdiction under 28 U.S.C. § 1332(a), the courts disregard the citizenship of
                            8   defendants sued under fictitious names. 28 U.S.C. § 1441(b)(1). The citizenship of “ABC
                            9   Businesses I-V” named in Plaintiff’s First Amended Complaint is, therefore, immaterial
                           10
                                with respect to removal.
                           11
                                       14.     Because Plaintiff is, and was at the time he filed the First Amended
                           12
                                Complaint, a citizen of the State of Arizona and Defendants are, and were at the time
                           13
                                Plaintiff filed the First Amended Complaint, citizens of Rhode Island, diversity of
                           14
                                citizenship exists between the parties, and existed at the time the First Amended
                           15
                                Complaint was filed.
                           16
                                               B.     The Amount In Controversy Exceeds $75,000
                           17
                                       15.     Pursuant to 28 U.S.C. § 1446(c)(2)(B), removal is proper on the basis of an
                           18
                                amount in controversy if the court finds, by the preponderance of evidence, that the
                           19
                                amount in controversy exceeds $75,000. See also 28 U.S.C. § 1332(a).
                           20
                           21          16.     A removing defendant need only show that the amount in controversy

                           22   “more likely than not” exceeds the jurisdictional minimum of $75,000. Sanchez v.

                           23   Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996). When the amount in

                           24   controversy is not specified in the complaint, the court may consider the facts alleged in
                           25   the complaint as well as in the notice of removal. See Singer v. State Farm Mut. Auto.
                           26   Ins. Co., 116 F.3d 373, 376 (9th Cir. 1997); see also, e.g., Erickson v. Liberty Mut. Ins.
                           27   Co., No. CV-14-02663-PHX-ROS, 2015 WL 13202710 at *1 (D. Ariz. March 4, 2015).
      LAW OFFICES
 RENAUD COOK               28   (Page 5, S0300CV201800471)                      3076-0055                        3786910_1.docx
DRURY MESAROS
  ONE NORTH CENTRAL
       SUITE 900
   PHOENIX, AZ 85004
TELEPHONE (602) 307-9900
FACSIMILE (602) 307-5853
                                     Case 3:18-cv-08355-SMB Document 1 Filed 12/17/18 Page 6 of 8




                            1          17.     To ascertain the amount in controversy, the courts consider claims for
                            2   general damages, pain and suffering, out-of-pocket loss, emotional distress, punitive
                            3   damages and attorney’s fees. See, e.g., Home Buyers Warranty Corp. v. Leighty, No. CV
                            4   07–177–PHX–RCB, 2007 WL 4616687, at *4 (D. Ariz. Dec. 28, 2007). In addition, “the
                            5   amount in controversy is measured by the value of the object of the litigation[.]”
                            6   Bradford v. Ocwen Loan Servicing, LLC, No. CV10–1038 PHX DGC, 2010 WL
                            7   3852037 at *1 (D. Ariz. Sept. 29, 2010) (citation omitted).
                            8          18.     Plaintiff asserts that this case is a “‘Tier 3’ case because it is a medical and
                            9   pharmacy malpractice case requiring expert medical testimony about the standard of care
                           10
                                and causation. [See First Amended Complaint, Exhibit A at ¶ 5]. In order to qualify as a
                           11
                                “Tier 3” case in the State of Arizona, the plaintiff must seek “$300,000 or more in
                           12
                                damages[.]” See ARIZ.R.CIV.P. 26.2(c)(3)(C). Indeed, Plaintiff seeks damages related to,
                           13
                                among other things, losses of pecuniary and non-pecuniary support and consortium,
                           14
                                mental distress, anguish, and suffering in this action. [See First Amended Complaint,
                           15
                                Exhibit A at ¶ 16].
                           16
                                       19.     Based on defense counsel’s experience defending cases involving wrongful
                           17
                                death and medical malpractice for over 25 years, and Plaintiff’s concession that he seeks
                           18
                                at least $300,000 in damages in this case (Tier 3), it is facially evident that Plaintiff has
                           19
                                placed an amount in excess of $75,000 in controversy, exclusive of interest and costs.
                           20
                           21          20.     It is, thus, facially apparent from the First Amended Complaint that

                           22   Plaintiff’s claims exceed $75,000. Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th

                           23   Cir. 1999) (amount in controversy found to exceed the jurisdictional threshold

                           24   because complaint alleged “damages for property, travel expenses, an emergency
                           25   ambulance trip, a six day stay in the hospital, pain and suffering, humiliation, and her
                           26   temporary inability to do housework after the hospitalization.”); see also Matheson v.
                           27   Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003) (noting that the Ninth
      LAW OFFICES
 RENAUD COOK               28   (Page 6, S0300CV201800471)                       3076-0055                         3786910_1.docx
DRURY MESAROS
  ONE NORTH CENTRAL
       SUITE 900
   PHOENIX, AZ 85004
TELEPHONE (602) 307-9900
FACSIMILE (602) 307-5853
                                     Case 3:18-cv-08355-SMB Document 1 Filed 12/17/18 Page 7 of 8




                            1   Circuit has “endorsed the Fifth Circuit’s practice of considering facts presented in the
                            2   removal petition as well as any summary-judgment-type evidence relevant to the
                            3   amount in controversy at the time of removal.”). As in Luckett, because Plaintiff has
                            4   alleged non-economic and economic damages relative to his injuries, this Court can and
                            5   should use its “judicial experience and common sense” in determining that it is facially
                            6   apparent from the First Amended Complaint that Plaintiff’s claims exceed $75,000. See
                            7   Villamar v. Skywest Airlines Inc., No. CV-18-01185-PHX-RM, 2018 WL 6110934, at *2
                            8   (D. Ariz. Nov. 21, 2018) (holding that a district court should rely on its judicial experience
                            9   and common sense in determining whether a claim satisfies the amount-in-controversy
                           10
                                requirements) (citation omitted).
                           11
                                         21.   By removing this action to this Court, Defendants do not waive any
                           12
                                defenses, objections or motions available to them under state or federal law. Defendants
                           13
                                hereby expressly reserve the right to move for dismissal of some or all of Plaintiff’s
                           14
                                claims pursuant to Rule 12 of the Federal Rules of Civil Procedure.
                           15
                                         22.   In compliance with LRCiv. 3.6(a), the Civil Cover Sheet and Supplemental
                           16
                                Civil Cover Sheet are included in this filing. See Exhibits G-H attached hereto.
                           17
                                         WHEREFORE, Defendants respectfully request that the action pending in the
                           18
                                State of Arizona in and for the County of Coconino be removed in its entirety to this
                           19
                                Court.
                           20
                                         Respectfully submitted this 17th day of December, 2018.
                           21
                           22                                              RENAUD COOK DRURY MESAROS, PA
                           23
                                                                           By s/ Jeffrey S. Hunter
                           24                                                 Jeffrey S. Hunter
                                                                              One North Central, Suite 900
                           25                                                 Phoenix, Arizona 85004-4417
                                                                              Attorneys for CVS Health Corporation and
                           26                                                 CVS Pharmacy, Inc.
                           27
      LAW OFFICES
 RENAUD COOK               28   (Page 7, S0300CV201800471)                      3076-0055                         3786910_1.docx
DRURY MESAROS
  ONE NORTH CENTRAL
       SUITE 900
   PHOENIX, AZ 85004
TELEPHONE (602) 307-9900
FACSIMILE (602) 307-5853
                                      Case 3:18-cv-08355-SMB Document 1 Filed 12/17/18 Page 8 of 8




                            1                                CERTIFICATE OF SERVICE
                            2
                                       I hereby certify that on this 17th day of December, 2018, I electronically
                            3
                                transmitted the foregoing document to the Clerk’s Office using the CM/ECF System for
                            4
                                filing and served the attached document by U.S. Mail on the following person who is not
                            5
                                a registered participant of the CM/ECF System:
                            6
                            7   N/A
                            8
                            9   s/ meb
                           10
                           11
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
      LAW OFFICES
 RENAUD COOK               28   (Page 8, S0300CV201800471)                   3076-0055                      3786910_1.docx
DRURY MESAROS
  ONE NORTH CENTRAL
       SUITE 900
   PHOENIX, AZ 85004
TELEPHONE (602) 307-9900
FACSIMILE (602) 307-5853
